84110: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20392: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84110


Short Caption:HELTON VS. NEV. VOTERS FIRST PAC (BALLOT ISSUE)Court:Supreme Court


Lower Court Case(s):Carson City - First Judicial District - 21OC001721BClassification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:06/08/2022 at 10:00 AMOral Argument Location:Las Vegas


Submission Date:06/08/2022How Submitted:After Oral Argument


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantNathaniel HeltonDaniel Bravo
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Marc E. Elias
							(Elias Law Group LLP/Wash DC)
						Elisabeth C. Frost
							(Elias Law Group LLP/Wash DC)
						Eric Levinrad
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Los Angeles)
						Lindsay McAleer
							(Elias Law Group LLP/Seattle)
						Spencer McCandless
							(Former)
						
							(Elias Law Group LLP/Wash DC)
						John M. Samberg
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Reno)
						Bradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						


RespondentBarbara K. CegavskeAaron D. Ford
							(Attorney General/Carson City)
						Craig A. Newby
							(Attorney General/Las Vegas)
						Laena St Jules
							(Attorney General/Carson City)
						


RespondentNevada Voters First PACTodd L. Bice
							(Pisanelli Bice, PLLC)
						John A. Fortin
							(Pisanelli Bice, PLLC)
						Jordan T. Smith
							(Pisanelli Bice, PLLC)
						


RespondentTodd L. BiceTodd L. Bice
							(Pisanelli Bice, PLLC)
						John A. Fortin
							(Pisanelli Bice, PLLC)
						Jordan T. Smith
							(Pisanelli Bice, PLLC)
						





Docket Entries


DateTypeDescriptionPending?Document


01/21/2022Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


01/21/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)22-02147




01/21/2022Notice/OutgoingIssued Notice of Exemption from Settlement Program/File Documents. Transcript request due: 14 days.  Opening brief due: 120 days. (SC)22-02150




01/21/2022Filing FeeFiling Fee Paid. $250.00 from Wolf Rifkin Shapiro Schulman & Rabkin. Check no. 4701. (SC)


01/21/2022MotionFiled Respondents' (Todd L. Bice and Nevada Voters First PAC) Motion for Summary Adjudication. (SC)22-02268




01/21/2022AppendixFiled Respondents' (Todd L. Bice and Nevada Voters First PAC) Appendix in Support of Motion for Summary Adjudication. Vol. 1 (SC)22-02269




01/24/2022Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)22-02355




01/27/2022MotionFiled Appellant's Response to Motion for Summary Adjudication. (SC)22-02775




01/28/2022Order/ProceduralFiled Order Denying Motion for Summary Adjudication.  (SC)22-02974




01/28/2022Notice/IncomingFiled Respondent's (Nevada Voters First PAC) Notice of Appearance for John Fortin. (SC)22-03016




02/03/2022MotionFiled Appellant's Motion to Associate Counsel Elisabeth Frost, Marc E. Elias, Spencer McCandless, and Lindsay McAleer. (SC)22-03806




02/07/2022MotionFiled Appellant's Motion to Expedite. (SC)22-04177




02/09/2022Transcript RequestFiled Certificate of No Transcript Request. (SC)22-04430




02/14/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent Nevada Voters First PAC's Opposition to Appellant's Motion to Expedite due:  February 28, 2022.  (SC22-04957




02/14/2022Docketing StatementFiled Appellant's Civil Docketing Statement. (REJECTED PER NOTICE FILED ON 2/15/22) (SC)


02/15/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-05024




02/15/2022MotionFiled Appellant's Motion for Extension of Time to Submit Docketing Statement. (SC)22-05075




02/15/2022Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)22-05076




02/17/2022Order/ProceduralFiled Order Granting Motion to Expedite.  Appellant's opening brief and appendix are due by March 1, 2022.  Respondents shall have until April 1, 2022, to file and serve their answering brief, and appellant shall have until April 15, 2022, to file and serve any reply brief.  No extensions of time will be granted absent extraordinary and compelling circumstances demonstrated by written motion.  Upon completion of briefing, this court will expedite its consideration of this matter to the extent its docket allows.  fn1[Appellant's motion for an extension of time to file the docketing statement is granted; the docketing statement was filed on February 15, 2022.]  (SC)22-05386




02/18/2022Order/ProceduralFiled Amended Order Granting Motion to Expedite.22-05457




02/25/2022Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)22-06245




03/01/2022BriefFiled Appellant's Opening Brief. (SC)22-06617




03/01/2022AppendixFiled Joint Appendix. (SC)22-06618




04/01/2022BriefFiled Respondent's (Barbara Cegavske) Answering Brief. (SC)22-10202




04/01/2022BriefFiled Respondents' (Nevada Voters First PAC, a Nevada Committee for Political Action; and Todd L. Bice, in His Capacity as the President of Nevada Voters First PAC) Answering Brief. (SC)22-10254




04/01/2022AppendixFiled Respondents' Supplemental Appendix to Answering Brief. (SC)22-10255




04/15/2022BriefFiled Appellant's Reply Brief. (SC)22-11975




04/15/2022Case Status UpdateBriefing Completed/To Screening. (SC)


04/19/2022MotionFiled Appellant's Renewed Motion to Associate Counsel Elisabeth Frost, Esq., Pursuant to Nevada Supreme Court Rule 42. (SC)22-12424




05/11/2022Order/ProceduralFiled Order Scheduling Oral Argument.  Oral argument is scheduled for June 8, 2022, at 10:00 a.m., in Las Vegas.  The argument shall be limited to 30 minutes.  (SC)22-14906




05/13/2022Notice of Appeal DocumentsFiled District Court Docket Entries.(SC)22-15281




05/17/2022Notice/IncomingFiled Notice of Association of Counsel Laena St Jules for Respondent (Barbara Cegavske) (SC)22-15626




05/17/2022MotionFiled Respondent's (Barbara K. Cegavske) Motion to Appear Remotely. (SC)22-15627




05/24/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-16477




05/25/2022Order/ProceduralFiled Order Granting Motion. Respondent Barbara Cegavske's motion to appear remotely at the oral argument of this matter currently scheduled for June 8, 2022, at 10:00 a.m. in Las Vegas is granted.  The clerk of this court is directed to provide the information necessary for respondent to appear remotely at the oral argument in this matter. (SC)22-16591




05/25/2022MotionFiled Respondents' Motion to Clarify Appellant's NRAP 26.1 Disclosure. (SC)22-16688




05/26/2022Notice/IncomingFiled Appellant's Notice of Appearance for oral Argument. (SC)22-16732




05/27/2022Notice/IncomingFiled Appellant's Request for Judicial Notice. (SC)22-16993




05/31/2022MotionFiled Appellant's Response to Motion to Clarify Appellant's NRAP 26.1 Disclosure. (SC)22-17118




06/02/2022MotionFiled Respondents' Response to Motion Response and Objection to Appellant's Request for Judicial Notice. (SC)22-17600




06/06/2022Order/ProceduralFiled Order Denying Motions.  Respondents Nevada Voters First PAC and Todd Bice have filed a motion to clarify appellant's NRAP 26.1 disclosure filed on March 1, 2022.  The motion is denied.  Appellant has filed a motion for this court to take judicial notice of a financial impact statement published by the Fiscal Analysis Division of the Legislative Counsel Bureau on May 20, 2022.  The request is denied.  (SC)22-17893




06/07/2022Notice/IncomingFiled Appellant's Notice of Disassociation of Counsel Spencer McCandless, Esq.(SC)22-18182




06/08/2022Notice/IncomingFiled Notice of Request from Matthew Seeman with Channel 3 News in regard to permission for cameras in the courtroom during oral argument. (SC)22-18197




06/08/2022Order/ProceduralFiled Order Granting Media Request.  Matthew Seeman of KSNV News 3 Las Vegas is designated as pool coordinator for purposes of organizing and coordinating the orderly coverage of such proceedings by all participants.  All equipment necessary to allow for such photographic or electronic coverage of such proceedings shall be placed in the courtroom after 9:30 a.m. and before commencement of the hearing in the aforesaid matter.  (SC)22-18217




06/08/2022Case Status UpdateOral argument held this day. Case submitted for decision. Before the Court En Banc. (SC).


06/16/2022Order/ProceduralFiled Order Granting Motion to Associate Counsel.  Appellant has filed a motion and a renewed motion to associate attorney Elisabeth Frost of Elias Law Group, LLP, pursuant to SCR 42.  The motion to associate is granted.  Ms. Frost shall be permitted to appear on behalf of appellant in this matter.  Nevada attorney Bradley S. Schrager of Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP, shall be responsible for all matters presented by Ms. Frost in this appeal.  (SC)22-19143




06/28/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Herndon, J. Majority: Parraguirre/Silver/Pickering/Herndon. Cadish, J., with whom, Hardesty and Stiglich, JJ., agree, dissenting. 138 Nev. Adv. Opn. No. 45. En Banc. (SC)22-20392




07/25/2022RemittiturIssued Remittitur.  (SC)22-23226




07/25/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)



Combined Case View